DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to claims 1-9 are moot because applicant has cancelled claims 1-9.  
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the solenoid shut-off valve is formed to be de-energized open or de-energized closed” as claimed in claim 18, 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification page 6, third paragraph recites "inversely operating shuttle valve 16", "inverse shuttle valve 16" while applicant’s specification page 7, recites "shuttle valve 16" multiple times. This inconsistency raises some ambiguity in the claims which only recite a "shuttle valve", which could make the claim refer to structure 16 which is an inverse shuttle valve because the specification states structure 16 is a ‘shuttle valve’, or to structure 40 which is a typical shuttle valve as shown in the drawings. 
Page 9, recites "as in the example of Fig. 1" and "as in Fig. 1"; however Fig. 1 does not use a shift valve 38 or line 59. This might be a typo and should read "Fig. 2".
Appropriate correction is required.

Claim Objections
Claims 11, 13, 14, 16, 17, 21, are objected to because of the following informalities:  
Claim 11 and 13, “the valve control” should read –the valve control device—to remain consistent with claim 10.

Claim 16, line 5, “the shuttle valve” should read –the first shuttle valve—to remain consistent with the previously established language.
Claim 17, and 21 recite “a solenoid shut-off valve is connected between the logic valve and the switching valve convey the higher of an accumulator pressure at the accumulator tap and a system pressure”; this language is grammatically incorrect and appears to be missing a verb. What structure is performing the "convey"? This claim limitation should probably read --wherein a solenoid shut-off valve is connected between the logic valve and the switching valve, such that the solenoid shut-off valve conveys—which now explicitly says that the solenoid shut-off valve conveys the higher of an accumulator pressure at the accumulator tap and a system pressure.
Claim 17 and 21 could be revised as follows to improve the claim language:
…wherein a solenoid shut-off valve is connected between the logic valve and the switching valve, and is configured to convey the higher of an accumulator pressure at the accumulator tap and a system pressure at a hydraulic system port to the piston end of the logic valve to move .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 14, 20, 24, and 27 all recite a “shuttle valve”. Since the specification is ambiguous on what structure applicant considers to be a “shuttle valve” it is unclear whether the claims are claimed structure 16 which is disclosed to be a shuttle valve and an inverse shuttle valve, or structure 40 which is disclosed to be a shuttle valve.
Claim 17, 21, 24 recites "when the solenoid shut-off valve is unactivated or activated by a second shuttle valve". It is not understood how the second shuttle valve activates or deactivates the solenoid shut-off valve. The solenoid shut off valve is controlled by the solenoid and therefore activated or deactivated by the solenoid, not the shuttle valve. It is also unclear if "when" is supposed to read –wherein--. It is not understood what is meant by "when the solenoid shut-off valve is unactivated or activated by a second shuttle valve". Is the entirety of claim 17 contingent on when the second shuttle valve somehow activates or deactivates the solenoid shut-off valve?

Dependent claims 11-13, 15-19, 21-23, 25-26 are indefinite because it depends from an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantlgraber (US 4665697).
	Regarding claim 10, Dantlgraber discloses a system for charging and discharging a hydraulic accumulator (4), the system comprises: a valve control device including an accumulator tap (line 3) being connectable to the hydraulic accumulator in fluid communication and including a logic valve (5), and a switching valve (20, 30), the logic valve, and the switching valve being interconnected in fluid communication with one another such that the switching valve receives and compares accumulator pressure from the accumulator tap to a minimum accumulator pressure, the switching valve being hydraulically operated and having an adjustable control setting the minimum accumulator pressure (valve 20 compares pressure from accumulator tap line 3 with a minimum accumulator pressure set by adjustable spring 22).

However, examiner takes official notice that shuttle valves are known in the art of hydraulic systems, and are known to be interconnected with other valves in hydraulic systems for various design reasons in a common manner. Dantlgraber only discloses a partial hydraulic system and does not show what is connected downstream line 3. Since applicant’s claimed system does not specify the shuttle valve function or connections, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Dantlgraber to be implemented into a larger hydraulic circuit system that includes the use of a shuttle valve being interconnected with the other valves such as the switching valve in the hydraulic system as a mere matter of applying a known valve device to a known hydraulic system to yield only the expected result of a functioning hydraulic system that has a shuttle valve. One of ordinary skill would recognize that using a shuttle valve allows a logic function of permitting flow from the higher of two pressure sources through the valve. Absent further limitations tying the shuttle valve to a specific function or connections, the use of a shuttle valve in the system of Dantlgraber would be indirectly interconnected and in fluid communication with the switching valve and is rendered obvious as it would not yield any unexpected results because simply using a shuttle valve only requires routine skill in the art.

Dantlgraber further renders obvious the following dependent claims:
11. (New) A system according to claim 10 wherein the valve control comprises a discharging valve (14) being connected directly in fluid communication to the 

13. (New) A system according to claim 10 wherein the valve control controls a fluid-conveying connection between the hydraulic accumulator and a hydraulic system (the valve control controls the pressure of the accumulator that is discharged to a hydraulic system; when implemented as a part of a larger hydraulic system, it would have been obvious to one of ordinary skill in the art to have used a valve control that would include a valve that controls the accumulator connection with the rest of the hydraulic system to provide the benefit of selectively controlling fluid flow and pressure utilization which allows when the accumulator pressure is used).

28. (New) A system according to claim 10 wherein the switching valve has opposite first and second control ends, the first control end being connected only to the adjustable control and a vent port, the second control end being connected to the accumulator port (switching valve 20 has first end connected to adjustable control 22 and vent port to the tank, and a second end connected to accumulator port on line 3).

29. (New) A system according to claim 28 wherein the adjustable control is an adjustable force spring (22 is an adjustable force spring).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantlgraber in view of Coolidge (US 9429175).
Regarding claim 12, Dantlgraber renders obvious the system according to claim 10, but does not disclose wherein the adjustable control of the switching valve is proportional to at least one of electrical current or voltage as claimed in claim 12.
However, Coolidge discloses a hydraulic system similar to Dantlgraber and the present application and therefore constitutes analogous art. Coolidge teaches that an adjustable spring, and proportional solenoid are obvious equivalent control mechanisms for a valve (Coolidge, Col. 7 lines 50-67). Both control mechanisms adjust the valve in equivalent manners and both may be set to equivalent thresholds.
Since an adjustable spring and a proportional solenoid are obvious equivalents, it would have been obvious to one of ordinary skill in the art at the time the invention was .

Allowable Subject Matter
Claims 14, 20, 24 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 17, 21, 22, 25, 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-19, 21-23, 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites logic valve details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the limitations.
Claim 20 recites shuttle valve details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the limitations.
Claim 24 recites a solenoid valve shut off details not disclosed nor rendered obvious by the prior art by the prior art in combination with the rest of the limitations.

Dependent claims 15-19, 21-23, 25-26 are allowable because they depend from allowable claims 14, 20, or 24.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
January 7, 2022